A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 10, 12-14 are canceled.  Claims 1-9, 11, 15-24 are under consideration.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 and 15 have been amended to recite a “shaker bag adapted for” a mixer.  The specification, as originally filed, does not appear to have support for a shaker bag “adapted for” for a mixer.  A shaker bag “adapted for” a mixer can include any number of additional features, structurally or materially, to the shaker bag that are not explicitly provided for in the specification.  Therefore, the specification does not appear to have support for a “shaker bag adapted for” a mixer.     
Claims 2-9, 1, 16-24 are included in this rejection because they are dependent on claims 1 and/or 15.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11, 15-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cham et al. (US 20040170649; previously cited) in view of Bomberger I (US 20030150809; previously cited).
Cham et al. disclose kits for extracting lipids from a fluid, i.e. blood (p. 5, 10-11, p. 12-13).  Cham et al. disclose that the kits comprise containers for different purposes; a first container generally contains one or more first extraction solvents; such means may be a component of the first container or a separate component adapted to function with the first container; such means include, but are not limited to, any type of cap, spout, funnel, penetrable 
Cham et al. disclose that after mixing the first (extraction) solvent, the solvent is separated from the fluid being treated; since the first solvent typically immiscible in the aqueous fluid, the two layers are permitted to separated and the undesired layer is removed (paragraph 0118).  Separation may be achieved through any means, including but not limited to removing the undesired layer by pipetting, centrifugation followed by removal of the layer to be separated, creating a path or hole in the bottom of the tube containing the layers and permitting the lower layer to pass through, utilization of a container with valves or ports located at specific lengths along the container to facilitate access to and removal of specific layers, and any other means known to one of ordinary skill in the art (paragraph 0119).

Cham et al. disclose the kits used to process plasma generate delipidated plasma which may be stored for subsequent administration (paragraph 0046).
Cham et al. do not explicitly teach a waste container or output container for storing the delipidated fluid.
Bomberger I discloses systems for removing lipids from fluids.  Bomberger I discloses that the systems comprise various components including at least containers for containing fluids/solvents, a mixer, separator (centrifuge), plurality of tubing and valves (at least p. 3-19).  In one embodiment, Bomberger I discloses an input fluid container (bag), a tube portion attached to the input fluid container, a second tube portion attached to valves which merges into another tube portion attached to a mixer, where another tube portion connects to a separator, where a tube extends from the separator to a waste container (receptacle) and another tube extends from the separator to a HFC (hollow fibers), where a plurality of tubes attach the hollow fibers to filters, and to an output buffer container (for storing the delipidated fluid) and a waste receptacle (see at least Fig. 20, p. 18-19).  Bomberger I discloses the embodiments may be manufactured so that all components during operation are contained within a single module that may be disposable (paragraph 0182).  Bomberger I discloses the delipidation systems may be composed of numerous designs (at least paragraph 0095).  It is further disclosed that the flow of the fluids (or liquids) through each of said components or elements can be achieved by gravity (at least p. 9-19, specifically paragraphs 0108, 0109, 0111, 0112, 0114, 0119, 0129, 0140, 0143, 0156, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the references and arrive at a kit comprising the claimed components:  a fluid input container, a container containing an extraction solvent (lipid removing agent), a mixer comprising a container (i.e. bag), a separator comprising at least one of a funnel or charcoal column, a waste container for receiving the extraction solvent/lipid, a container for receiving the delipidated fluid, and a plurality of tubing and valves that can be used to mix the fluid with the extraction solvent, separate the solvents, and obtain the fluid after treatment, wherein the plurality of tubes and valves are adapted to be attached to each of said components (instant claims 1-9, 11, 15-24).  The motivation to do so is given by the prior art, which disclose the same components as claimed can be arranged in a kit or disposable system for extracting lipids from fluids to obtain a delipidated fluid that can be stored for subsequent administration.
Regarding the limitations that the components in the kit are disposable and in a package, as already noted, Bomberger I discloses that all components of the delipidation system or all components during operation are contained within a single module that may be disposable, which enables the system to be set up quickly, the previous module removed and replaced with a sterile module (at least paragraph 0182).  Therefore, it would be obvious to one of ordinary skill 
Regarding the limitations of how the claimed kit, containers, tubing, and valves, etc. are used or connected (i.e. instant claims 1, 9, 11, 15, 23, 24), it is submitted that these limitations are intended uses of the kit and its components and are reasonably suggested by the prior art.  It is submitted that Cham et al. and Bomberger I reasonably disclose the same components as recited in the instant claims and in the same arrangement for use in a kit of parts or disposable system for extracting lipids from a fluid to obtain a delipidated fluid; therefore, the components disclosed by Cham et al. and Bomberger I are obvious over the claimed kit and its components.  Further, as noted above, it is submitted that Bomberger I discloses fluid flow via gravity in the system for extracting lipids from the fluid (see Figures and embodiments, specifically paragraphs 0108, 0109, 0111, 0112, 0114, 0119, 0129, 0140, 0143, 0156, 0168, 0170).  Additionally, the valves used in each embodiment may be, but are not limited to pinch, globe, ball, gate or other conventional valves (at least paragraph 0097); where the system is configured to allow fluid to flow at a rate through each of said components or elements (at least p. 9-11), where sensors are located throughout the system for monitoring pressure, temperatures, flow rates, solvent levels and other parameters (at least paragraph 0115).  Therefore, it would be obvious to one of ordinary skill that the valves positioned between the various tubes or containers or elements of the delipidation system disclosed in Bomberger I are adapted or capable of being configured to open and close depending on the amount or weight of fluid flowing through the system components (instant claims 1, 15).
Regarding the limitations of a shaker bag adapted for a mixer (or mixer comprises a shaker bag) and the separator is a funnel-shaped bag (instant claim 1, 15), Cham et al. disclose 
Regarding instant claims 2-3, 5-7, 16-17, 19-21, Cham et al. disclose that the extraction solvent is contained in a container (p. 5, 9, 12-13) and that the extraction solvent include but are not limited to alcohols, hydrocarbons, amines, ethers, and combinations thereof (p. 7).  Cham et al. disclose combinations of n-butanol and diisopropyl ether (p. 7).  Bomberger I also disclose extraction solvents contained in container (at least Fig. 20, p. 18).
Regarding instant claim 4, 8, 18, 22, Bomberger I discloses that the extraction solvent to extract lipid include but are not limited to alcohols, including ethanol, ethers, esters, halohydrocarbons, or halocarbons which include, but are not limited to di-isopropyl (DiPE), which is also referred to as isopropyl ether, diethyl ether (DEE), which is also referred to as ethyl ether, ethyl acetate, dichloromethane, chloroform, isoflurane, sevoflurane, perfluorocyclohexanes, trifluoroethane, cyclofluorohexanol, and combinations thereof (p. 6).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The claims remain unpatentable under 103(a) for the reasons previously noted and are incorporated herein.
Applicants assert that all the disposable components of the system are provided in a fixed position, connected to each other in a fixed pre-defined way in a package to a user.  Even though 
Applicants’ remarks are not persuasive.  
As previously noted, MPEP 2144.04 notes that it is obvious to duplicate and/or rearrange parts and/or components.  Bomberger I also discloses that the delipidation systems may be composed of numerous designs (at least paragraph 0095).  In this instance, the limitations of how the claimed kit, containers, tubing, and valves, etc. are used or connected (i.e. instant claims 1, 9, 11, 15, 23, 24) are intended uses of the kit and its components and would have been obvious in view of the teachings of the prior art.  As noted in the 103(a) rejection above, the prior art (Cham et al.; Bomberger I) disclose the same components as claimed can be arranged in a kit of parts or disposable system for extracting lipids from fluids to obtain a delipidated fluid that can be stored for subsequent administration.  Therefore, the components disclosed by Cham et al. and Bomberger I are obvious over the claimed kit and its components.  
Regarding Applicants’ remarks that all of the embodiments disclosed by Bomberger I is such that fluid flow can only take place due to the pumping action of the pumps, the remarks are not persuasive.  It is known that nonpreferred and alternative embodiments constitute prior art.  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In this instance, while the figures in Bomberger I depict using pumps to move the fluid from the input source to the various components of the system, Bomberger I expressly discloses that pumps are not the only means to affect movement of the fluids.  In each instance where fluid needs to be moved or flow to another component, Bomberger I expressly discloses that the fluid can flow or move to each component by gravity, a vacuum, a pump, or other means (specifically paragraphs 0108, 0109, 0111, 0112, 0114, 0119, 0129, 0140, 0143, 0156, 0168, 0170).
Therefore, it would be obvious that Bomberger I discloses a disposable system for extracting lipids where the fluid flows through each component by force of gravity.
Regarding Applicants’ remarks that the disposable components of the system are provided in a fixed position, connected to each other in a fixed pre-defined way in a package, the remarks are not persuasive.  As already noted above, the limitations of how the claimed kit, containers, tubing, and valves, etc. are used or connected (i.e. instant claims 1, 9, 11, 15, 23, 24) are intended uses of the kit and its components and would have been obvious in view of the teachings of the prior art. 
Additionally, it is noted that Bomberger I discloses that the delipidation systems may be composed of numerous designs (at least paragraph 0095).
In one embodiment, Bomberger I discloses an input fluid container (bag), a tube portion attached to the input fluid container, a second tube portion attached to valves which merges into another tube portion attached to a mixer, where another tube portion connects to a separator, where a tube extends from the separator to a waste container (receptacle) and another tube extends from the separator to a HFC (hollow fibers), where a plurality of tubes attach the hollow 
	In each instance where fluid needs to be moved or flow to another component, Bomberger I expressly discloses that the fluid can flow or move to each component by gravity (specifically paragraphs 0108, 0109, 0111, 0112, 0114, 0119, 0129, 0140, 0143, 0156, 0168, 0170).  
Therefore, since Cham et al. and Bomberger I reasonably disclose the same components as recited in the instant claims and in the same arrangement for use in a kit of parts or disposable system for extracting lipids from a fluid to obtain a delipidated fluid, it would have been obvious to arrive at the claimed relationship between the components of the kits, which causes liquids to move from one component to the other by force of gravity, and where all the components in the kit are disposable and in a package.
Regarding Applicants’ remarks on Cham et al. and that Cham et al. disclose a series of separate containers and not a series of attached components (which are not separate individual containers) that are pre-attached in a particular way, the remarks are not persuasive.  
It is noted that Cham et al. is cited as a 103(a) reference with at least Bomberger I.  
The kit of parts disclosed in Cham et al. is reasonably provided in the 103(a) rejection above and does not include just containers, as asserted by Applicants.  Cham et al. also disclose components adapted to function with the containers for extracting lipids, including but not limited to, any type of cap, spout, funnel, penetrable seal, penetrable diaphragm, tube, pipette, 
Bomberger I discloses that the systems comprise various components including at least containers for containing fluids/solvents, a mixer, separator (centrifuge), plurality of tubing and valves (at least p. 3-19).  In one embodiment, Bomberger I discloses an input fluid container (bag), a tube portion attached to the input fluid container, a second tube portion attached to valves which merges into another tube portion attached to a mixer, where another tube portion connects to a separator, where a tube extends from the separator to a waste container (receptacle) and another tube extends from the separator to a HFC (hollow fibers), where a plurality of tubes attach the hollow fibers to filters, and to an output buffer container (for storing the delipidated fluid) and a waste receptacle (see at least Fig. 20, p. 18-19).  Bomberger I discloses the embodiments may be manufactured so that all components during operation are contained within a single module that may be disposable (paragraph 0182).  Bomberger I discloses the delipidation systems may be composed of numerous designs (at least paragraph 0095).  It is further disclosed that the flow of the fluids (or liquids) through each of said components or elements can be achieved by gravity (at least p. 9-19, specifically paragraphs 0108, 0109, 0111, 0112, 0114, 0119, 0129, 0140, 0143, 0156, 0168, 0170).
Therefore, the teachings of the prior art reasonably disclose a kit of parts that can be arranged as recited in the instant claims.
Regarding Applicants’ remarks that the claims require that the mixer be attached to another tube and a funnel-shaped bag separator, which is not taught by Cham et al., the remarks are not persuasive.

Cham et al. disclose that the containers for mixing can be mixed by agitation, inversion, shaking, or other means (p. 5, 10, 12); and that suitable materials that are biocompatible and approved for medical applications can be used in the kit (p. 12-13); therefore, it would be obvious that bags can be used as containers since Cham et al. and Bomberger I already disclose that the plasma fluids can be contained in bags and Cham et al. disclose components adapted for the containers including funnels, penetrable diaphragms, and tubes.
Therefore, it would have been obvious to arrive at a separator container in a funnel shape.
It is further disclosed in Bomberger I that the valves used in each embodiment may be, but are not limited to pinch, globe, ball, gate or other conventional valves; thus, the invention is not limited to a valve having a particular style (at least paragraph 0097).  It is disclosed that the system is configured to allow fluid to flow at a rate through each of said components or elements (at least p. 9-11), where sensors are located throughout the system for monitoring pressure, temperatures, flow rates, solvent levels and other parameters (at least paragraph 0115).
Therefore, it would be obvious to one of ordinary skill that the valves disclosed in Bomberger I are capable of being adapted or configured to open and close depending on the amount or weight of fluid flowing through the system components.
The valves described in Bomberger I all appear to comprise structural features capable of the intended function or use recited in the instant claims.


No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656